DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 03/29/2021 have been fully considered but they are not persuasive.
Applicant argues that “the disclosures of both Dukes and Liu primarily focus on stationary communication systems and do not discuss or address the particular problems associated with communication systems for moving vehicles” (see remarks pg. 8) and “To this end, in a wireless communication system for moving vehicles, it is important to reallocate prioritized data streams more rapidly and more frequently. Again, this is not a concern for Dukes since Dukes methods relate to a stationary system” (see remarks pg. 12).
In response to applicant's argument that Dukes and Liu are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 
	Applicant argues “To this end, in a wireless communication system for moving vehicles, it is important to reallocate prioritized data streams more rapidly and more frequently” (see remarks, pg. 12).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “reallocate prioritized data streams more rapidly and more frequently”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  Applicant’s arguments regarding the limitations of “the predefined packet policy includes at least one rule restricting allocated bandwidth and priority” and “herein restricting priority comprises re-allocation of streams to new links less actively when a performance of a current link is deteriorated, whereby streams with higher priority are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all” have been fully considered, but are moot in view of the new grounds of rejection.  See Stellick (US 2016/0099866 A1), new art made of record.
Claim Objections 
Claims 1, 3 and 11 are objected to because of the following informalities: 
Claim 1 recites “wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets”.  Language that suggests or makes optional (i.e., wherein) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04).  Similar objection applies to claims 3 and 11. The examiner suggests amending the limitation to require a step to be performed for claims 1 and 3 and limit to a particular structure for claim 11.
	Claim 1 recites “wherein the predefined packet policy includes at least one rule increasing allocated bandwidth and priority for VOIP and VPN data packets”.  Language that suggests or makes optional (i.e., wherein) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04).  Similar objection applies to claim 11. The examiner suggests amending the limitation to require a step to be performed for claim 1 and limit to a particular structure for claim 11. 
	Claim 1 recites “whereby streams with higher priority are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all”.  Language that suggests or makes optional (i.e., whereby and whereas) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04).  Similar objection applies to claim 11. The examiner suggests 
Claim 1 recites “wherein restricting priority comprises”.  For clarity purposes, the examiner suggests amending to recite as “wherein restricting the priority comprises” or alternatively “wherein the step of restricting priority comprises”.  Similar objection applies to claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 depends from a cancelled independent claim.  The examiner believes this claim should have also been cancelled with the cancellation of claim 14.  
Appropriate action required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergek et al.  (US 2013/0310021 A1, hereinafter “Bergek”) in view of Dukes et al. (US 8,612,612 B1, hereinafter “Dukes”) in view of Liu et al. (US 2014/0143402 A1, hereinafter “Liu”) and further in view of Stellick (US 2016/0099866 A1).  
 As to claim 1:
Bergek discloses a method for wireless communication between a moving vehicle and a remote server outside said moving vehicle through at least one external mobile network (“one router in the moving vehicle for receiving and transmitting wireless voice communication and data communication to and from a stationary communication server outside the moving vehicle through an exterior mobile network”; see Abstract; Figs. 1-2; [0046]), the method comprising: 
providing at least one router in the moving vehicle for receiving and transmitting wireless data packets to and from the remote server through said at least one exterior mobile network (“at least one router in the moving vehicle for receiving and transmitting wireless voice communication and data communication to and from a stationary communication server outside the moving vehicle through an exterior mobile network”; see Abstract; Figs. 1 and 2; [0046]) via at least one antenna (“connected to one or several antennas 21, 22”; see Fig. 1; [0040]) and (“the router for wireless transferring of wireless voice communication and data communication between mobile terminals within the moving vehicle and the router”; Abstract; [0029]). 
Bergek does not explicitly disclose determining in said at least one router when a stream of wireless data packets matches a predefined packet policy; and allocating in said at least one router, when said stream of wireless data packets matches said predefined packet policy, bandwidth and priority for the stream of wireless data packets according to the predefined packet policy, wherein the step of determining when a stream of wireless data packets match a predefined packet policy includes: determining when the stream of wireless data packets are video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets; and determining when the data packets are at least one of a voiceAttorney's Docket No. 10033voice-over-IP (VOIP) data packets and virtual private network (VPN) data packets, and wherein the predefined packet policy includes at least one rule increasing allocated bandwidth and priority for VOIP and VPN data packets; wherein restricting priority comprises re-allocation of streams to new links less actively when a performance of a current link is deteriorated, whereby streams with higher priority are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all.
	However, Dukes discloses determining in said at least one router (services gateway 7; Figs. 1 and 5; Col. 4 line 51-52, Col. 6 line 4-5; note: services gateway = router) when a stream of wireless data packets matches a predefined packet policy (“DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5; Col. 28 line 60-Col. 29 line 2); and 
allocating in said at least one router, when said stream of wireless data packets matches said predefined packet policy (“policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5), bandwidth and priority for the stream of wireless data packets according to the predefined packet policy (“VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Fig. 5; Col. 28 lines 20-25 and 44-67 and “policy rules 102 may specify that, in the case of bandwidth or other policy factors being constrained, VoIP phone calls should be given preference over an Internet browsing application”; see Col. 28 line 44 - Col. 29 line 3,” to provide full bandwidth to the new VPN”; Fig. 5; Col. 29 lines 1-22;  note: prioritizing VPN and VoIP over other services/applications),   
wherein the step of determining when a stream of wireless data packets match a predefined packet policy includes (“DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5; Col. 28 line 60 – Col. 29 line 3): determining when the data packets are at least one of a voicAttorney's Docket No. 10033v3 voice-over-IP (VOIP) data packets and virtual private network (VPN) data packets (“DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Col. 25 line 66-Col. 26 line 5 and “VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Fig. 5; Col. 28 lines 20-25 and 44-49; note: results of inspection = determining, VoIP and VPN = data packet flows determined), and wherein the predefined packet policy includes at least one rule increasing allocated bandwidth and priority for VOIP and VPN data packets (“VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Fig. 5; Col. 28 lines 20-25, 44-49 and “policy rules 102 may specify that, in the case of bandwidth or other policy factors being constrained, VoIP phone calls should be given preference over an Internet browsing application”; see Col. 28 line 44 - Col. 29 line 3,” to provide full bandwidth to the new VPN”; Fig. 5; Col. 29 lines 1-22;  note: prioritizing VPN and VoIP over other services/applications); 
wherein restricting priority comprises re-allocation of streams to new links less actively when a performance of a current link is deteriorated (“in response to network traffic congestion… offloading traffic for the subscriber session to another network”; see Col. 29 lines 19-44), whereby streams are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed (“in response to network traffic congestion from other subscriber sessions, policy setup module 103 may monitor the total volume of packet data flows through services gateway 7A to detect a high volume of packet data traffic. If policy setup module 103 detects a high volume of packet data traffic in services gateway 7A, it may respond by applying an updated session policy … offloading traffic for the subscriber session to another network”; see Col. 29 lines 19-44; Col. 21 lines 43-45). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the router features of Dukes into Bergek’s system/method as it would allow Bergek’s at least one router to determine when a stream of (see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
	The combined system/method of Bergek and Dukes does not explicitly disclose determining when the stream of wireless data packets are video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets; streams with higher priority are re-allocated and whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all.
	However, Liu discloses wherein the step of determining when a stream of wireless data packets match a predefined packet policy (“adjusting, by the service router, the transmission bandwidth of the at least one application according to the policy of adjusting the transmission bandwidth”; see [0089]) includes: determining when the stream of wireless data packets are  (“router increases the bandwidth for the voice application according to the new application processing policy, and reduces the bandwidth of the video application of a lower priority”; [0092]; [0050]-[0051] note: video application = video data packet, reduce = restricting.  The examiner also notes that the priority of the video application is not increased (i.e. priority also restricted)).  Liu also discloses whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all (“reduces the bandwidth of the video application of a lower priority”; see [0091]-[0092]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s predefined packet policy into the combined system/method of Bergek and Dukes as it would allow the step of determining when a stream of wireless data packets match a predefined packet policy to include: determining when the stream of wireless data packets are video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets, and whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to ensure that higher-priority applications (i.e., Voice/VoIP) fulfill the SLA when bandwidth is scarce/fixed (see Liu; [0021]; [0050]-[0051]).	
	The combined system/method of Bergek, Dukes and Liu does not explicitly disclose streams with higher priority are re-allocated. 
(“processing of higher priority data type(s) may occur when a link/device fails and further when network resources (e.g., bandwidth resources, storage resources, etc.) are limited and/or constrained. In one exemplary embodiment, a sending device reroutes to a receiving device the highest priority type(s) of data through a redundant network”; [0027]; “higher priority data being rerouted through a redundant network upon failure of a primary link”; [0029]; [0042]-[0044] note: lowest priority is restricted, highest priority is rerouted (i.e., re-allocated)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stellick into the combined system/method of Bergek, Dukes and Liu as it would allow streams with higher priority to be re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to prevent loss of data in the event of a link failure (Stellick; [0003]).
As to claim 3:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the invention set forth above, Dukes further discloses wherein said predefined packet policy is a dynamic policy depending on available total bandwidth at a given time instance (“The policy control engine 85A applies this dynamic policy update to the existing session policy”… “certain maximum total bandwidth” Col. 28 lines 10-12 and 51-52).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dukes into the combined system/method as it would allow said predefined packet policy to be a dynamic policy depending on available total bandwidth at a given time instance.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide network services in a highly efficient and robust manner (see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
As to claim 4:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the invention set forth above, Dukes further discloses wherein the step of determining when a stream of wireless data packets match a predefined packet policy (“policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66 - Col. 26 line 5) comprises determining at least one of a source, a destination, a size and pattern of the wireless data packets (“reassembly module 350 may associate packets in a packet flow, and packet flows as a communication session, according to the 5-tuple [source IP address, destination IP address, protocol, source port, destination port]”; see Col. 24 lines 27-40; Fig. 4; also Col. 17 lines 57-67), and using the determination (“Reassembly module 350 forwards the reassembled application-layer data as application flows to application identification module 351 for initial processing”; see Col. 24 lines 24-26; Fig. 4) for identification of a data packet or data stream type (“Application identification module 351 may output application identity information in the form of an application identifier that indicates the identified application”; see Col. 24 lines 20-64; Fig. 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dukes into the combined system/method as it would allow the step of determining when a stream of wireless data packets match a predefined packet policy to comprise determining at least one of a source, a destination, a size and pattern of the wireless data packets, and using the determination for identification of a data packet or data stream type.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide network services in a highly efficient and robust manner (see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
As to claim 5:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the invention set forth above, Dukes further discloses wherein the step of determining when a stream of wireless data packets match a predefined packet policy (“policy control engine 85 for application of policy rules to each of the application flows”; see Figs. 4-5; Col. 25 line 66 - Col. 26 line 5) comprises identification of a data packet or data stream type for said data packets (“Application identification module 351 may output application identity information in the form of an application identifier that indicates the identified application”; see Col. 24 lines 20-64; Figs. 4-5) based on deep packet inspection (“deep packet inspection function of DPI component 81” Col. 23 lines 63-67; Figs. 4-5; note: DPI output 100 (subscriber information and application identity information) based on deep packet inspection).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dukes into the combined  based on deep packet inspection. Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide network services in a highly efficient and robust manner (see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
As to claim 8:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the invention set forth above, Dukes further discloses wherein the predefined packet policy is client dependent (“policy rules 102 for a subscriber”; see Col. 26 lines 50-54, Col. 18 lines 17-20, Col. 17 lines 60-67). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dukes into the combined system/method as it would allow the predefined packet policy to be client dependent. Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide network services in a highly efficient and robust manner (see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
As to claim 9:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the invention set forth above, Bergek further discloses wherein the at least one router is configured for receiving and transmitting wireless data to and from an aggregation server (“router in the moving vehicle for receiving and transmitting wireless voice communication and data communication to and from a stationary communication server outside the moving vehicle”; Figs. 1-2; Abstract; [0046]), using aggregated communication over at least two separate links (“router is preferably arranged to communicate with the communication server on at least two different communication routes … and combine them into one virtual network connection”; see [0030]; [0049]).
As to claim 10:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the invention set forth above, Dukes further discloses wherein the at least one router is configured to estimate at least one of a quality of one or more link(s) to communicate with the at least one exterior mobile network and available total bandwidth to the at least one exterior mobile network, and dynamically adjust at least one of bandwidth and priority allocation to the clients based on the estimation (setup module 103 responds by allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN. However, policy setup module 103 also recognizes that the service level agreement for the subscriber device specifies a certain maximum total bandwidth, in this example, and that processing all four of these application data streams at their individual maximum bandwidth would exceed the maximum total bandwidth specified in the SLA. Policy setup module 103 therefore also re-balances the policies being applied to the various application data streams in the session to avoid exceeding the SLA maximum bandwidth. One way it may do this is by reducing the bandwidth allotted to each of the first three applications. In another example, however, policy rules 102 may specify that, in the case of bandwidth or other policy factors being constrained, VoIP phone calls should be given preference over an Internet browsing application, and VoIP phone calls and an Internet browsing application should both be given preference over a social networking application; see Col. 28 lines 47-65).
(see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
As to claim 11:
Bergek discloses a wireless communication system for a moving vehicle (“one router in the moving vehicle for receiving and transmitting wireless voice communication and data communication to and from a stationary communication server outside the moving vehicle through an exterior mobile network”; see Abstract; Figs. 1-2; [0046]), comprising: 
at least one router in the moving vehicle (“one router in the moving vehicle”; see Abstract; Figs. 1-2; [0046]), said at least one router being configured for receiving and transmitting wireless data communication to and from a stationary communication server outside said moving vehicle through at least one exterior mobile network (“at least one router in the moving vehicle for receiving and transmitting wireless voice communication and data communication to and from a stationary communication server outside the moving vehicle through an exterior mobile network”; see Abstract; Figs. 1 and 2; [0046]) via at least one antenna (“connected to one or several antennas 21, 22”; see Fig. 1; [0040]), and for receiving and transmitting data to and from at least one client onboard the moving vehicle (“the router for wireless transferring of wireless voice communication and data communication between mobile terminals within the moving vehicle and the router”; Abstract; [0029]). 
	Bergek does not explicitly disclose said at least one router including at least one control unit configured to:  Attorney's Docket No. 10033de5 detedetermine when a stream of wireless data packets matches a predefined packet policy, and allocating, when said stream of wireless data packets matches the predefined packet policy, bandwidth and priority for the stream of wireless data packets according to the predefined packet policy, wherein the determining when a stream of wireless data packets match a predefined packet policy includes: determining when the stream of wireless data packets is a stream of video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets; and determining when the data packets are at least one of a voice-over-IP (VOIP) data packets and virtual private network (VPN) data packets, and wherein the predefined packet policy includes at least one rule increasing allocated bandwidth and priority for VOIP and VPN data packets; wherein restricting priority comprises re-allocation of streams to new links less actively when a performance of a current link is deteriorated, whereby streams with higher priority are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all. 
	However, Dukes discloses said at least one router including at least one control unit (services gateway 7; Figs. 1 and 5; Col. 4 line 51-52, Col. 6 line 4-5; note: services gateway = router   “Control plane 11 components may include one or more processors”; see Fig. 3; Col. 23 lines 36-37) configured to:  Attorney's Docket No. 10033de  
(“DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5; Col. 28 line 60-Col. 29 line 2), and 
allocating, when said stream of wireless data packets matches the predefined packet policy (“policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5), bandwidth and priority for the stream of wireless data packets according to the predefined packet policy (“VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Fig. 5; Col. 28 lines 20-25 and 44-67 and “policy rules 102 may specify that, in the case of bandwidth or other policy factors being constrained, VoIP phone calls should be given preference over an Internet browsing application”; see Col. 28 line 44 - Col. 29 line 3,” to provide full bandwidth to the new VPN”; Fig. 5; Col. 29 lines 1-22;  note: prioritizing VPN and VoIP over other services/applications), 
wherein the determining when a stream of wireless data packets match a predefined packet policy (“DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5; Col. 28 line 60 – Col. 29 line 3) includes: determining when the data packets are at least one of a voice-over-IP (VOIP) data packets and virtual private network (VPN) data packets (“DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Col. 25 line 66-Col. 26 line 5 and “VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Fig. 5; Col. 28 lines 20-25 and 44-49; note: results of inspection = determining, VoIP and VPN = data packet flows determined), and wherein the predefined packet policy includes at least one rule increasing allocated bandwidth and priority for VOIP and VPN data packets (“VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Fig. 5; Col. 28 lines 20-25, 44-49 and “policy rules 102 may specify that, in the case of bandwidth or other policy factors being constrained, VoIP phone calls should be given preference over an Internet browsing application”; see Col. 28 line 44 - Col. 29 line 3,” to provide full bandwidth to the new VPN”; Fig. 5; Col. 29 lines 1-22;  note: prioritizing VPN and VoIP over other services/applications); 
wherein restricting priority comprises re-allocation of streams to new links less actively when a performance of a current link is deteriorated (“in response to network traffic congestion… offloading traffic for the subscriber session to another network”; see Col. 29 lines 19-44), whereby streams are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed (“in response to network traffic congestion from other subscriber sessions, policy setup module 103 may monitor the total volume of packet data flows through services gateway 7A to detect a high volume of packet data traffic. If policy setup module 103 detects a high volume of packet data traffic in services gateway 7A, it may respond by applying an updated session policy … offloading traffic for the subscriber session to another network”; see Col. 29 lines 19-44; Col. 21 lines 43-45).
(see Dukes; Col. 7 lines 20-22, Col. 25 lines 26-28).
	The combined system/method of Bergek and Dukes does not explicitly disclose determining when the stream of wireless data packets is a stream of video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets; streams with higher priority are re-allocated and whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all..
(“adjusting, by the service router, the transmission bandwidth of the at least one application according to the policy of adjusting the transmission bandwidth”; see [0089]) includes: determining when the stream of wireless data packets is a stream of video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets (“router increases the bandwidth for the voice application according to the new application processing policy, and reduces the bandwidth of the video application of a lower priority”; [0092]; [0050]-[0051] note: video application = stream of video data packets, reduce = restricting.  The examiner also notes that the priority of the video application is not increased (i.e. priority also restricted)).  Liu also discloses whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all (“reduces the bandwidth of the video application of a lower priority”; see [0091]-[0092]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s predefined packet policy into the combined system/method of Bergek and Dukes as it would allow wherein the determining when a stream of wireless data packets match a predefined packet policy to include: determining when the stream of wireless data packets is a stream of video data packets, and wherein the predefined packet policy includes at least one rule restricting allocated bandwidth and priority for video data packets; and whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to ensure that higher-see Liu; [0021]; [0050]-[0051]).
The combined system/method of Bergek, Dukes and Liu does not explicitly disclose streams with higher priority are re-allocated. 
	However, Stellick discloses wherein restricting priority comprises re-allocation of streams to new links less actively when a performance of a current link is deteriorated, whereby streams with higher priority are re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all (“processing of higher priority data type(s) may occur when a link/device fails and further when network resources (e.g., bandwidth resources, storage resources, etc.) are limited and/or constrained. In one exemplary embodiment, a sending device reroutes to a receiving device the highest priority type(s) of data through a redundant network”; [0027]; “higher priority data being rerouted through a redundant network upon failure of a primary link”; [0029]; [0042]-[0044] note: lowest priority is restricted, highest priority is rerouted (i.e., re-allocated)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stellick into the combined system/method of Bergek, Dukes and Liu as it would allow streams with higher priority to be re-allocated as soon as one or more first threshold(s) in respect of performance has been passed, whereas less prioritized streams are re-allocated based on other, one or more second threshold(s) or not re-allocated at all.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to prevent loss of data in the event of a link failure (Stellick; [0003]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bergek (US 2013/0310021 A1) in view of Dukes (US 8,612,612 B1) in view of Liu (US 2014/0143402 A1) in view of Stellick (US 2016/0099866 A1) and further in view of Claudatos et al. (US 2004/0111461 A1, hereinafter “Claudatos”).  
As to claim 2:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses allocating in said at least one router (see Dukes: services gateway 7A; Figs. 1 and 5; Col. 4 line 51-52, Col. 6 line 4-5; note: services gateway = router), bandwidth and/or priority for the stream of wireless data packets (see Dukes: “VoIP phone call … increase bandwidth … allotting yet more bandwidth for the subscriber session to open the bandwidth needed for the VPN”; see Col. 28 lines 20-25, 44-49 and “policy rules 102 may specify that, in the case of bandwidth or other policy factors being constrained, VoIP phone calls should be given preference over an Internet browsing application” Col. 28 line 60 - Col. 29 line 3), but does not explicitly disclose allocating, when said stream of wireless data packets does not match a predefined packet policy, at least one of bandwidth and priority for the stream of wireless data packets according to a default packet policy.
	However, Claudatos discloses allocating, when said stream of wireless data packets does not match a predefined packet policy, at least one of bandwidth and priority for the stream of wireless data packets according to a default packet policy (“The packet analysis engine determines if there is a matching packet policy that specifies a QoS metric for the received packet (step 910). If there is no matching packet policy specifying a QoS metric set for the received packet ("no" branch of decision step 910), a default QoS metric is assigned to the received packet (step 930)… determines a priority for the received packet based on the assigned QoS metric and routes the received packet according to the priority (step 945)”; see Fig. 9; [0054])
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Claudatos into the combined system/method of Bergek, Dukes, Liu and Stellick as it would allow allocating in said at least one router, when said stream of wireless data packets does not match a predefined packet policy, at least one of bandwidth and priority for the stream of wireless data packets according to a default packet policy.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide bandwidth control and prioritization of packets for wired and wireless networks (see Claudatos; [0023]).
As to claim 13:
The combined system/method of Bergek, Dukes, Liu and Stellick discloses the step of determining if a stream of wireless data packets matches a predefined packet policy is based on an analysis of the stream of wireless data packets (see Dukes: “DPI component 81 provides results of its inspection of subscriber session packet flows as DPI output 101 comprising subscriber information and application identity information to policy control engine 85 for application of policy rules to each of the application flows”; see Fig. 5; Col. 25 line 66-Col. 26 line 5; Col. 28 line 60-Col. 29 line 2), but does not explicitly disclose size and pattern of packets.
	However, Claudatos discloses the step of determining if a stream of wireless data packets matches a predefined packet policy is based on an analysis of size and pattern of packets of the packet stream (“An incoming packet matches the packet policy 300 if the incoming pattern contains a sequence of bytes identical to the policy byte pattern 310”; see [0044]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Claudatos into the combined system/method of Bergek, Dukes, Liu and Stellick as it would allow the step of determining if a stream of wireless data packets matches a predefined packet policy to be based on an analysis of size and pattern of packets of the stream of wireless data packets.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide bandwidth control and prioritization of packets for wired and wireless networks (see Claudatos; [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476